 



Exhibit 10.2
Amendment to Employment Agreement
     This Amendment to the Employment Agreement dated June 30, 2006 by and among
Daniel Parke (the “Executive”) and Parke Acquisition, LLC, a California limited
liability company, is entered into as of October 1, 2007.
W I T N E S S E T H:
     WHEREAS, Parke Acquisition, LLC and Executive are parties to that
Employment Agreement dated June 30, 2006 (the “Employment Agreement”). All
capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Employment Agreement;
     WHEREAS, the Company is a wholly owned subsidiary of Lime Energy Co.
(formerly known as Electric City Co.) within the meaning of Section 424(f) of
the Internal Revenue Code of 1986, as amended (the “Code”);
     WHEREAS, the Employment Agreement expires on June 29, 2008 and the Parties
now find it desirable to extend the term of the Employment Agreement; and
     WHEREAS, the Company desires to grant the Executive additional stock
options.
     NOW, THEREFORE, in consideration of the premises set forth above, the
parties to the Amendment hereby agree to the following amendments to the
Employment Agreement:

  1.   The first sentence of Section 2 is revised and replaced with the
following sentence:

2. Term. The term of the Executive’s employment under this Agreement (the
“Employment Period”) shall commence on the date hereof (the “Commencement
Date”), and expire on December 31, 2010 (the date of termination being referred
to herein as the “Expiration Date”).;

  2.   Section 5 is hereby amended to add the following at the end thereof:

In addition to the Stock Options, the Executive is hereby granted additional
stock options (the “Additional Stock Options”) to purchase 1,000,000 shares of
the Company’s stock at a price equal to the closing market price of the Company
stock on the date of this Amendment (the “Additional Stock Option Exercise
Price”). Such Additional Stock Options shall vest in accordance with the
following schedule:

  •   On December 31, 2008, so long as Executive is employed by the Company on
such date, Executive shall become immediately vested in Additional Stock Options
to purchase 333,334 shares of the Company’s common stock;

 



--------------------------------------------------------------------------------



 



  •   On December 31, 2009, so long as Executive is employed by the Company on
such date, Executive shall become immediately vested in Additional Stock Options
to purchase 333,333 shares of the Company’s common stock; and     •   On
December 31, 2010, so long as Executive is employed by the Company on such date,
Executive shall become immediately vested in Additional Stock Options to
purchase 333,333 shares of the Company’s common stock.

Upon the occurrence of a Change in Control, the Additional Stock Options granted
pursuant to this Section 5 shall be automatically and immediately vested and
become exercisable by Executive, subject to the other applicable terms of this
Agreement.
The first 57,735 Addition Stock Options shall be incentive options as that term
is defined in Section 424(f) of the Internal Revenue Code and shall be governed
in accordance with the provisions of the Company’s 2001 Employee Stock Incentive
Plan, as amended. The remaining Additional Stock Options shall be nonstatutory
options. If Executive’ employment with the Company is terminated, as provided in
Section 8, such Additional Stock Options (whether or not vested) shall survive
or terminate as provided under Section 8.

  3.   The term “Stock Options” contained in Sections 6 and 8 of the Employment
Agreement shall hereby be replaced with the words “Stock Options and Additional
Stock Options.”     4.   All other provisions of the Employment Agreement shall
remain in full force and effect.     5.   This Amendment may be executed in any
number of counterparts, by original signature or facsimile, each of which so
executed shall be deemed to be an original, and such counterparts will together
constitute but one document.

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first written above.
PARKE ACQUISITION, LLC.

         
By:
Name:
  /s/ David Asplund
 
David R. Asplund    
Title:
  Manager    
 
       

     
/s/ Daniel Parke
 
Daniel W. Parke
   

 